DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 04/02/2020.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020 and 04/02/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0118451 A1 (Youn) and further in view of US 2017/0040406 A1 (Park).
Regarding claim 1, Youn discloses, a flexible OLED panel (1100; flexible organic light emitting display device; Fig. 11; [0143]), comprising: 
a flexible substrate (210; flexible substrate; Fig. 11; [0144]) and 
a plurality of OLED light emitting elements (690; organic light emitting element; Fig. 11; [0113]) positioned on the flexible substrate (210), 

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale


a plurality of functional layers (692/693/694) disposed above the plurality of pixel circuits (TFTs and associated wirings), 
the plurality of functional layers (692/693/694) comprising a plurality of anodes (692; first electrode; Fig. 11; [0119]), 
wherein the flexible OLED panel (1100) further comprises a plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) and 
a plurality of non-pixel unit regions (as annotated on Fig. 11; [0144]), 
the plurality of pixel unit regions (R, G and B; Fig. 10B; [0141]) are arranged in an array (as shown in Fig. 10B), 
10the plurality of non-pixel unit regions (Fig. 10B and as annotated on Fig. 11; [0141], [0144]) are disposed between adjacent ones of the plurality of pixel unit regions (R, G and B), 

    PNG
    media_image2.png
    543
    521
    media_image2.png
    Greyscale


respective transistors (TFTs) in the adjacent ones of the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) are 15connected via a plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]), so that the plurality of electrical connection lines (171/172/673) pass through at least one of the plurality of non-pixel unit regions (through areas between pixel unit areas; Figs. 8 and 11; [0127] – [0129]), 

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale

But Youn fails to teach explicitly, wherein a portion of the plurality of electrical connection lines that is in the at least one of the plurality of non-pixel unit regions is coated by an organic film layer.  
However, in analogous art, Park discloses, wherein a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) that is in the at least one of the plurality of non-pixel unit regions (BA, bending area) is coated by an organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]).  

    PNG
    media_image4.png
    326
    483
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Youn and Park before him/her, to modify the teachings of a flexible display device with scan and data lines in non-pixel area as taught by Youn and to include the teachings of a flexible display device with scan and data lines in non-pixel area covered by an organic film as taught by Park since if a bending area (BA) is formed in the flexible substrate, the problem of passivation layer coming off may be suppressed by using the organic film in the passivation layer ([0070]). Absent this important teaching in Youn, a person with ordinary skill in the art would be motivated to reach out to Park while forming a flexible display device of Youn. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Youn and Park discloses, the flexible OLED panel according to claim 1, wherein each of the plurality of 20non-pixel unit regions (BA) comprises a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) which is coated by the organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]; Park Reference), and the organic film layer (195). See 103 rationale in claim 1.
	Note: It is true for both – the plurality of 20non-pixel unit regions are electrical connection lines coated by the organic film layer and the organic film layer itself.
Regarding claim 3, Youn discloses, the flexible OLED panel according to claim 1, wherein the plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]) comprise a plurality of scan lines (172) arranged in rows, as well as data lines (171) and power lines (673) arranged in columns (Fig. 8; [0083], [0086], [0115]).  

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale


Regarding claim 4, Youn discloses, the flexible OLED panel according to claim 1, wherein the plurality of anodes (692) are located above the plurality of transistors (TFTs), the plurality of transistors (TFTs) comprise a switching transistor (TFT2) and a driving transistor (TFT1), and at least one of the switching transistor (TFT2) and the driving transistor (TFT1) entirely falls within an orthographic projection of a corresponding one of the 5plurality of anodes (Fig. 11; [0115] – [0116]).  

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale


Regarding claim 5, Youn discloses, the flexible OLED panel according to claim 1, wherein the plurality of anodes (692) are located above the plurality of transistors (TFTs), the plurality of transistors comprise a switching transistor (TFT2) and a driving transistor (TFT1), and at least one of the switching transistor (TFT2) and the driving transistor (TFT1) partially falls within an orthographic projection of a corresponding one of the 10plurality of anodes (Fig. 11; [0115] – [0116]).  

Regarding claim 8, Youn discloses, the flexible OLED panel according to claim 1, wherein each of the pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) comprises a plurality of sub-pixels (R, G and B), 
each of the plurality of sub-pixels (R, G and B) is corresponding to one of the plurality of pixel 20circuits (TFTs and associated wirings) and one of the plurality of anodes (692; first electrode; Fig. 11; [0119]), 

    PNG
    media_image5.png
    380
    674
    media_image5.png
    Greyscale

the anode (692) is located above ones of the plurality of transistors (TFT) which are in the corresponding one of pixel circuits (TFTs and associated wirings) (Fig. 11; [0119], [0144]), 
the plurality of transistors (TFTs) comprise a switching transistor (TFT2) and a driving transistor (TFT1), 
each of the pixel unit regions (as annotated on Fig. 11) comprises a plurality of conductive plugs (as annotated on Fig. 11), 
12PCT1915104US-MVFDB04-2018072105PCTUS13890003USthe one of the plurality of anodes (692) and a drain (124) of the driving transistor (TFT1) are connected via corresponding one of the plurality of conductive plugs (as annotated on Fig. 11) (Fig. 11; [0079]), and 
But the combination of Youn and Park fails to teach explicitly, the plurality of sub-pixels are arranged around a center, and the plurality of conductive plugs are gathered toward the center.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Youn teaches in Fig. 11 that plurality of sub-pixels are arranged in an array, and the plurality of conductive plugs are placed corresponding to respective sub-pixels. With this teaching, a person with ordinary skill in the art can rearrange them in a circular pattern around a center for an intended purpose. Therefore, it would not be inventive to have the plurality of sub-pixels arranged around a center, and the plurality of conductive plugs gathered toward the center.

Regarding claim 9, Youn discloses, the flexible OLED panel according to claim 8, wherein the plurality of sub-pixels (R, G and B) 5comprise a red sub-pixel (R), a green sub-pixel (G), and a blue sub-pixel (B) (Fig. 11; [0144]), 
the red sub-pixel, the green sub-pixel and the blue sub-pixel are arranged in an array (Fig. 11; [0119], [0144]), and 
the plurality of conductive plugs (as annotated on Fig. 11) corresponding to the red sub-pixel, the green sub-pixel and the blue sub-pixel are arranged in an array (Fig. 11; [0119], [0144]).  

    PNG
    media_image5.png
    380
    674
    media_image5.png
    Greyscale


But the combination of Youn and Park fails to teach explicitly, the red sub-pixel, the green sub-pixel and the blue sub-pixel are arranged into a triangular shape, and 
the plurality of conductive plugs corresponding to the red sub-pixel, the green sub-pixel and the blue sub-pixel are gathered toward a center of the triangular shape.  
However, in MPEP 2144.04 (VI) (C), it is stated that Rearrangement of Parts is held to be an obvious matter of design choice, if it does not modify the operation of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Youn teaches in Fig. 11 that plurality of sub-pixels are arranged in an array, and the plurality of conductive plugs are placed corresponding to respective sub-pixels. With this teaching, a person with ordinary skill in the art can rearrange them in a triangular shape for an intended purpose. Therefore, it would not be inventive to have the red sub-pixel, the green 

Regarding claim 10, Youn discloses, the flexible OLED panel according to claim 8, wherein a film layer (1181) is disposed 10between the one of the plurality of anodes (692) and the corresponding ones of the plurality of transistors (TFTs) (Fig. 11; [0119], [0144]), and 
the plurality of conductive plugs (as annotated on Fig. 11) are formed in the film layer (1181).  

    PNG
    media_image5.png
    380
    674
    media_image5.png
    Greyscale


Regarding claim 11, Youn discloses, the flexible OLED panel according to claim 10, wherein the film layer (1181; planarization layer) is at least one 

Regarding claim 12, Youn discloses, the flexible OLED panel according to claim 9, wherein a film layer (1181) is disposed 15between the one of the plurality of anodes (692) and the corresponding ones of the plurality of transistors (TFTs) (Fig. 11; [0119], [0144]), and 
the plurality of conductive plugs (as annotated on Fig. 11) are formed in the film layer (1181).  

    PNG
    media_image5.png
    380
    674
    media_image5.png
    Greyscale


Regarding claim 13, Youn discloses, the flexible OLED panel according to claim 12, wherein the film layer (1181; planarization layer) is at least one of an organic film layer or an inorganic film layer (organic film) (Fig. 11; [0136]).  


Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Youn and Park as applied to claim 1, and further in view of US 2010/0207519 A1 (Hayashi).
Regarding claim 6, the combination of Youn and Park fails to teach explicitly, the flexible OLED panel according to claim 1, wherein an inorganic support layer is provided on a lower surface of at least one of the plurality of anodes.  
However, in analogous art, Hayashi discloses, the flexible OLED panel according to claim 1, wherein an inorganic support layer (as annotated on Fig. 5; [0079]) is provided on a lower surface of at least one of the plurality of anodes (35, as annotated on Fig. 5; [0079]).
Note: Hayashi teaches in para. [0079] that an inorganic insulating layer for preventing corrosion is provided on the metal reflective layer 34 below the bottom of the concave portion, and the anode 35 formed of ITO having a high work function is formed thereon. Thus, the inorganic insulating layer would be located between the metal reflective layer 34 and the anode layer 35. Therefore, the limitation is taught by Hayashi.

    PNG
    media_image6.png
    397
    585
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Youn, Park and Hayashi before him/her, to modify the teachings of a flexible display device with anode layer over an photosensitive polyimide layer as taught by Youn and to include the teachings of a light emitting device with anode layer over a film including an inorganic insulating layer as taught by Hayashi since inorganic insulating layer is very good at preventing metal corrosion ([0079]). Absent this important teaching in Youn, a person with ordinary skill in the art would be motivated to reach out to Hayashi while forming a flexible display device of Youn. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 7, Youn discloses, the flexible OLED panel according to claim 1, wherein each of the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) comprises a plurality of sub-pixels (R, G and B), each of the plurality of sub-pixels is 15corresponding to one of the plurality of anodes (692; first electrode; Fig. 11; [0119]), 
	a plurality of support layers (1181; planarization layer; Fig. 11; [0144]) formed at lower surfaces of the plurality of anodes (692) are connected into a whole (1181 is a single layer connecting R, G and B sub-pixels).

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale


But the combination of Youn and Park fails to teach explicitly, the plurality of support layers formed at lower surfaces of the plurality of anodes are inorganic.  
However, in analogous art, Hayashi discloses, the plurality of support layer (as annotated on Fig. 5; [0079]) formed at lower surfaces of the plurality of anodes (35, as annotated on Fig. 5; [0079]) are inorganic (Fig. 5; [0079]).
Note: Hayashi teaches in para. [0079] that an inorganic insulating layer for preventing corrosion is provided on the metal reflective layer 34 below the bottom of the concave portion, and the anode 35 formed of ITO having a high work function is formed thereon. Thus, the inorganic insulating layer would be located between the metal reflective layer 34 and the anode layer 35. Therefore, the limitation is taught by Hayashi.

    PNG
    media_image6.png
    397
    585
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Youn, Park and Hayashi before him/her, to modify the teachings of a flexible display device with anode layer over an photosensitive polyimide layer as taught by Youn and to include the teachings of a light emitting device with anode layer over a film including an inorganic insulating layer as taught by Hayashi since inorganic insulating layer is very good at preventing metal corrosion ([0079]). Absent this important teaching in Youn, a person with ordinary skill in the art would be motivated to reach out to Hayashi while forming a flexible display device of Youn. The examiner notes that in MPEP 2144 (IV), it In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 14, the combination of Youn, Park and Hayashi discloses, the flexible OLED panel according to claim 6, wherein a material of the inorganic 20support layer (inorganic insulating layer; as annotated on Fig. 5; [0079]) comprises at least one of silicon dioxide, silicon nitride, or silicon oxynitride (inorganic insulating layers are formed of silicon nitride; [0078]; Hayashi reference).  

Regarding claim 15, the combination of Youn, Park and Hayashi discloses, the flexible OLED panel according to claim 1, wherein the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) comprise support layers (1181; planarization layer; Youn reference), 
each of the support layers (1181) is formed into at least one layer (1181 is a single layer connecting R, G and B sub-pixels; Youn reference).  

    PNG
    media_image5.png
    380
    674
    media_image5.png
    Greyscale


the support layer (as annotated on Fig. 5; [0079]) is inorganic (Fig. 5; [0079]), each of the inorganic layers comprises at least one of a silicon nitride layer, a silicon oxynitride layer, or a silicon oxide layer (inorganic insulating layers are formed of silicon nitride; [0078]; Hayashi reference), 
Note: Hayashi teaches in para. [0079] that an inorganic insulating layer for preventing corrosion is provided on the metal reflective layer 34 below the bottom of the concave portion, and the anode 35 formed of ITO having a high work function is formed thereon. Thus, the inorganic insulating layer would be located between the metal reflective layer 34 and the anode layer 35. Therefore, the limitation is taught by Hayashi.


    PNG
    media_image6.png
    397
    585
    media_image6.png
    Greyscale


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0118451 A1 (Youn) and further in view of US 2017/0040406 A1 (Park).
Regarding claim 16, Youn discloses, a display device, comprising a flexible OLED panel (1100; flexible organic light emitting display device; Fig. 11; [0143]), the flexible OLED panel comprising: 
a flexible substrate (210; flexible substrate; Fig. 11; [0144]) and 
a plurality of OLED light emitting elements (690; organic light emitting element; Fig. 11; [0113]) positioned on the flexible substrate (210), 

    PNG
    media_image1.png
    380
    674
    media_image1.png
    Greyscale

the 5plurality of OLED light emitting elements (690) comprising a plurality of pixel circuits (TFTs and associated wirings; Fig. 11; [0112]) and 
a plurality of functional layers (692/693/694) disposed above the plurality of pixel circuits (TFTs and associated wirings), 
the plurality of functional layers (692/693/694) comprising a plurality of anodes (692; first electrode; Fig. 11; [0119]), 
wherein the flexible OLED panel (1100) further comprises a plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) and 
a plurality of non-pixel unit regions (as annotated on Fig. 11; [0144]), 
the plurality of pixel unit regions (R, G and B; Fig. 10B; [0141]) are arranged in an array (as shown in Fig. 10B), 
10the plurality of non-pixel unit regions (as annotated on Figs. 10B and 11; [0141], [0144]) are disposed between adjacent ones of the plurality of pixel unit regions (R, G and B), 

    PNG
    media_image2.png
    543
    521
    media_image2.png
    Greyscale

at least one of the plurality of anodes (692) and corresponding ones of a plurality of transistors (TFTs) in the plurality of pixel circuits (TFTs and associated wirings) are located in one of the plurality of pixel unit regions (Fig. 10B and as annotated on Fig. 11; [0141], [0144]), and 
respective transistors (TFTs) in the adjacent ones of the plurality of pixel unit regions (R, G and B, as annotated on Fig. 11; [0144]) are 15connected via a plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]), so that the plurality of electrical connection lines (171/172/673) pass through at least one of 

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale

But Youn fails to teach explicitly, wherein a portion of the plurality of electrical connection lines that is in the at least one of the plurality of non-pixel unit regions is coated by an organic film layer.  
However, in analogous art, Park discloses, wherein a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) that is in the at least one of the plurality of non-pixel unit regions (BA, bending area) is coated by an organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]).  

    PNG
    media_image4.png
    326
    483
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Youn and Park before him/her, to modify the teachings of a flexible display device with scan and data lines in non-pixel area as taught by Youn and to include the teachings of a flexible display device with scan and data lines in non-pixel area covered by an organic film as taught by Park since if a bending area (BA) is formed in the flexible substrate, the problem of passivation layer coming off may be suppressed by using the organic film in the passivation layer ([0070]). Absent this important teaching in Youn, a person with ordinary skill in the art would be motivated to reach out to Park while forming a flexible display device of Youn. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 17, the combination of Youn and Park discloses, the display device according to claim 16, wherein each of the plurality of 20non-pixel unit regions (BA) comprises a portion of the plurality of electrical connection lines (140; plurality of wires; Fig. 2; [0070]) which is coated by the organic film layer (195; passivation layer made of organic material; Fig. 2; [0070], [0097]; Park Reference), and the organic film layer (195). See 103 rationale in claim 1.
	Note: It is true for both – the plurality of 20non-pixel unit regions are electrical connection lines coated by the organic film layer and the organic film layer itself.

Regarding claim 18, Youn discloses, the display device according to claim 16, wherein the plurality of electrical connection lines (171/172/673; Fig. 8; data line/gate line/driving voltage line; [0083], [0086], [0115]) comprise a plurality of scan lines (172) arranged in rows, as well as data lines (171) and power lines (673) arranged in columns (Fig. 8; [0083], [0086], [0115]).  

    PNG
    media_image3.png
    798
    578
    media_image3.png
    Greyscale


Regarding claim 19, Youn discloses, the display device according to claim 16, wherein the plurality of anodes (692) are located above the plurality of transistors (TFTs), the plurality of transistors comprise a switching transistor (TFT2) and a driving transistor (TFT1), and at least one of the switching transistor (TFT2) and the driving transistor (TFT1) at least partially falls within an orthographic projection of a corresponding one of the 10plurality of anodes (Fig. 11; [0115] – [0116]).  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Youn and Park as applied to claim 16, and further in view of US 2010/0207519 A1 (Hayashi).
Regarding claim 20, the combination of Youn and Park fails to teach explicitly, the display device according to claim 16, wherein an inorganic support layer is provided on a lower surface of at least one of the plurality of anodes.  
However, in analogous art, Hayashi discloses, the display device according to claim 16, wherein an inorganic support layer (as annotated on Fig. 5; [0079]) is provided on a lower surface of at least one of the plurality of anodes (35, as annotated on Fig. 5; [0079]).
Note: Hayashi teaches in para. [0079] that an inorganic insulating layer for preventing corrosion is provided on the metal reflective layer 34 below the bottom of the concave portion, and the anode 35 formed of ITO having a high work function is formed thereon. Thus, the inorganic insulating layer would be located between the metal reflective layer 34 and the anode layer 35. Therefore, the limitation is taught by Hayashi.

    PNG
    media_image6.png
    397
    585
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Youn, Park and Hayashi before him/her, to modify the teachings of a flexible display device with anode layer over an photosensitive polyimide layer as taught by Youn and to include the teachings of a light emitting device with anode layer over a film including an inorganic insulating layer as taught by Hayashi since inorganic insulating layer is very good at preventing metal corrosion ([0079]). Absent this important teaching in Youn, a person with ordinary skill in the art would be motivated to reach out to Hayashi while forming a flexible display device of Youn. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 10,868,096 B2 (Park) - A display device is disclosed including a substrate and an inorganic insulating layer arranged in a display region. The inorganic insulating layer having a lower valley as an opening or a groove arranged in a region between a first pixel circuit and a second pixel circuit adjacent to each other. A first organic planarization layer arranged over entire regions of the first pixel circuit and the second pixel circuit, the first organic planarization layer filling the lower valley and a connection wire arranged on the first organic planarization layer, the connection wire connecting the first pixel circuit to the second pixel circuit.
2. US 10,861,911 B2 (Kim) - A light-emitting display device is disclosed including a first substrate, an insulating layer on the first substrate, the insulating layer including depressions and protrusions, a plurality of light-emitting diodes on the protrusions. The light-emitting diodes includea pixel electrode layer, an emission layer, and a common electrode layer, and a black matrix layer in the depressions.
3. US 10,797,124 B2 (Song) - An organic light emitting display substrate is disclosed including a base substrate, a driving transistor provided on the base substrate. The driving transistor includes an active layer, a first insulating layer having at least one sub-layer covering the active layer and 
4. US 2019/0386240 A1 (Wang) - A flexible display panel is disclosed including a device layer, an organic planarization layer formed on the device layer, a light-emitting unit formed on the planarization layer, and an anode layer of the light-emitting unit adjacent contacted to the organic planarization layer. The organic planarization layer includes at least one first connection hole and at least one second connection hole, an output end of the device layer is connected with the anode layer through the first connection hole, the second connection hole has a depth smaller than the thickness of the organic planarization layer, and the anode layer of the light-emitting unit is further connected to the organic planarization layer through the second connection hole.
5. US 2019/0363149 A1 (Okabe) - A display device is disclosed including a light emitting element in an active region and a terminal in a non-active region. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/02/2022